      Case 2:20-cv-00030-JRG Document 16 Filed 02/11/20 Page 1 of 3 PageID #: 458


AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED States District Court
                                                                            for the

                                                                Eastern District of Texas



                Huawei Technologies Co. Ltd.



                               Plamliff(s)
                                                                                      Civil Action No. 2:20-cv-00030
VerizonCommunlcaljons. Inc.. Verizon Business Network Services. Inc.,
Verizon Enterprise Solutions LLC. Cellcn rarlncrslilp      Verizon
Wireless. Inc.. Verizon Data Services I.LC. Verizon Business Global, LLC.
and Verizon Services Corp.


                              Defendani(s)


                                                         SUMMONS IN A CIVIL ACTION


To: (Defendant's name andaddress) VorlZOn SOfViCeS Corp.
                                  c/o Registered Agent
                                  CT Corporation System
                                  1999 Bryan Street, Suite 900
                                             Dallas, Texas 75201




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United Stales agency, or an officer or employee of the United States described in Fed. R. Civ,
P, 12 (a)(2) or (3) — you must serve on the plaintifTan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintifT or plaintilTs attorney,
whose name and address are:
                                             Bradley W. Caldwell
                                             CALDWELL CASSADY CURRY P.C.
                                             2121 N. Pearl St.. Suite 1200
                                             Dallas, Texas 75201



           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                         CLERK OF COURT



Date:             2/6/20                                                                    'MOojall) A-
                                                                                                   SignatureofClerk or Deputy Clerk



                                                        w
       Case 2:20-cv-00030-JRG Document 16 Filed 02/11/20 Page 2 of 3 PageID #: 459


AO4-(0(Rev 06'12) Summons in a Civil Ac(ion(Cage 2)

 Civil Action No. 2:20-cv-00030

                                                         PROOF OF SERVICE
                      (T/ifs sec/ion should no! befiled wilh the court unless required by Fed. R. Civ. P. 4 (i))

           This summons for (nameof individual and lille, ifany)
 was received by me on (date)


           • I personally servedthe summons on the individual at (place)
                                                                              on (date)


           • I left the summons at the individual's residence or usual place of abode with (name)
                                                         , a person of suitable ageand discretion who resides there,
           on (date)                             , and mailed a copy to the individual's last known address; or

           •     I served the summons on (name ofindividual)                                                          , who is

               designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)


           •     I returned the summons unexecuted because                                                                 ;or


           •     Other (specif):




           My fees are $                         for travel and $                  for services, for a total of $   0,00



           1declare under penalty of perjury that this information is true.


  Date;
                                                                                          Server's signature



                                                                                      Printed name and lille
           **SEEATTACHFr
                ***AFFfDAVr

                                                                                          Server's address


  Additional information regarding attempted service, etc:

                                                                                              SEE ATTACHED
                                                                                            ***AFFIDAVIT*'"
            Case 2:20-cv-00030-JRG Document 16 Filed 02/11/20 Page 3 of 3 PageID #: 460

                                    UNITED STATES DISTRICT COURT
                                                            for the
                                           EASTERN DISTRICT OF TEXAS

       HUAWEI TECHNOLOGIES CO., LTD                          §
                                                             §
                                                             §
                           PIaintiff(s),                     §
       V.                                                    §             Civil Action No. 2:20-CV-00030
                                                             §
       VERIZON COMMUNICATIONS, INC, ET                       §
       AL                                                    §
                          Defendaiit(s).                     §

                                              RETURN OF SERVICE

    Came to my hand on Thursday, February 6,2020 at 10:40 AM,
    Executed at: 1999 BRYAN STREET, STE 900, DALLAS, TX 75201
    within the county of DALLAS at 11:37 AM, on Thursday, February 6,2020,
    by delivering to the within named:

                                             VERIZON SERVICES CORP


    By delivering to its Registered Agent, CT CORPORATION SYSTEM
    By individually and personally delivering to Authorized Agent, TERRITHONGSAVAT
    a true copy of this

            SUMMONS IN A CIVIL ACTION and ORIGINAL COMPLAINT with EXfflBITS A
                                   THROUGH F attached


    having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Tracy Edwards who after being duly sworn
on oath states: "My name is Tracy Edwards. I am a person not less than eighteen (18) years of age and 1am competent to
make this oath. I am a recent of the State of Texas. I have personal knowledge of the facts and statements contained
herein and aver that eaon is true ^d correct. I am not a party to nor related or affiliated with any party to this suit. I have
no interest in the out(              suit. I have never been convicted of a felony or of a misdemeanor involving moral
turpitude. I ^ family wi]            exas Rules of Civil Procedure, and the Texas Civil Practice and Remedies Codes as
they apply /o^servict/ofpi           am certified by the Judicial Branch Certification Commission to deliver citations and
other notices                      'ounty and Justice Courts in and for the Stateof Texas in compliance with rule 103 and
501.2 ofthe

                                                                                              STEVE L Rttu
                                                                                               Notary Public
                                                                                              STATE OF TE^S
                                                                                                IWL500570-9
                  Ivards - PSC 1872 - Exp03/31/20                                         i           Pgb 23. Zu^
         serv ed^pecialdelivery.com

    Sub^ribed and Sworn to by Tracy Edwards, Before Me, the undersigned authority, on this
            _day of February, 2020.


                                                                  Notary Public in and for the State of Texas
